Citation Nr: 0116057	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  97-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for right ankle 
disability (separate and apart from his service-connected 
scar, residuals of shell fragment wound of the right ankle, 
with retained foreign bodies).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased (compensable) rating for 
service-connected scar, residuals of shell fragment wound of 
the right ankle, with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which (in pertinent part) denied 
service connection for a right knee disability, a right ankle 
disability and PTSD, and
granted service connection for a scar, residuals of shell 
fragment wound of the right ankle, with retained foreign 
bodies, and assigned it a noncompensable rating, effective 
July 12, 1996.  A notice of disagreement was received in June 
1997, a statement of the case was issued in July 1997, and a 
substantive appeal was received in August 1997.  The veteran 
testified at a personal hearing in September 1997.

These issues were previously before the Board in March 1999, 
at which time they were remanded for further development of 
the evidence.


FINDINGS OF FACT

1.  The veteran does not currently suffer from chronic right 
knee disability.

2.  The veteran does not currently suffer from chronic right 
ankle disability (separate and apart from his service-
connected scar, residuals of shell fragment wound of the 
right ankle, with retained foreign bodies).

3.  The veteran does not currently suffer from PTSD.

4.  The veteran's service-connected scar, residuals of a 
shell fragment wound of the right ankle, with retained 
foreign bodies, is not tender or painful on objective 
examination; it is not poorly nourished, with repeated 
ulceration, and it is not productive of any limitation of 
function.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active military service, nor is right knee 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 (2000).

2.  Right ankle disability (separate and apart from his 
service-connected scar, residuals of shell fragment wound of 
the right ankle, with retained foreign bodies) was not 
incurred in or aggravated by the veteran's active military 
service, nor is right ankle disability (separate and apart 
from his service-connected scar, residuals of shell fragment 
wound of the right ankle, with retained foreign bodies) 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.310 (2000).

3.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.304(f) (1996); 38 C.F.R. § 3.304(f) (2000).

4.  The criteria for entitlement to a compensable evaluation 
for service-connected scar, residuals of shell fragment wound 
of the right ankle, with retained foreign bodies have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issues 
currently under consideration have been addressed by the RO 
in the January 1997 rating decision, the June 1997 statement 
of the case, and the December 1997 and February 2001 
supplemental statements of the case.  In those documents, the 
veteran has been furnished notice of the applicable laws and 
regulations regarding service connection, service connection 
for PTSD, and the assignment of a compensable rating for a 
scar, residuals of shell fragment wound of the right ankle, 
with retained foreign bodies.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
medical records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  Further, 
the veteran was afforded VA medical examinations in September 
1996 and November 1999, and VA psychiatric examinations in 
October 1996 and December 1999.  Accordingly, no additional 
medical development is required.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been promulgated. 

Right Knee and Right Ankle

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  When a 
service-connected disability aggravates, but is not the 
proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  It should also be noted 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

After reviewing the evidence of record, the Board is 
compelled to conclude that service connection for right knee 
disability and for right ankle disability (separate and apart 
from his service-connected scar, residuals of shell fragment 
wound of the right ankle, with retained foreign bodies) is 
not warranted as the clear preponderance of the competent 
evidence is against a finding that the veteran currently 
suffers from chronic right knee or right ankle disabilities.  

Service medical records are devoid of any report or clinical 
finding of a right knee disability.  They do show that he was 
seen with a complaint of right ankle soreness in November 
1966.  At that time, he was treated with a soak and an ace 
wrap.  The remainder of these records are negative for any 
report or clinical finding of a right ankle disability.  His 
October 1968 service separation examination shows that a 
clinical evaluation of his right lower extremity revealed 
normal findings.  In the accompanying Report of Medical 
History, he indicated that he did not have a trick or locked 
right knee.  

The Board finds that what is of greatest significance in 
adjudicating these issues is the fact that the veteran's 
post-service medical records are negative for any report or 
clinical finding that he has a right knee disability or right 
ankle disability.  Instead the September 1996 VA examination 
report shows that his right lower extremity had a full range 
of motion and that he was negative for right ankle pain.  The 
most recent VA examination in November 1999 revealed no 
evidence of current right knee or right ankle disabilities.  
Clinical examination of the right knee showed flexion to 135 
degrees with full extension.  There was no pain reported on 
range of motion testing, and there was no laxity, tenderness, 
swelling, edema, effusion, instability, weakness, redness, 
heat, abnormal movement or guarding of movement of the right 
knee.  The veteran was able to walk on heels and toes and 
squat normally without any complaints or objective signs of 
pain.  With regard to the right ankle, dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees.  Both of these 
readings are normal.  38 C.F.R. § 4.71, Plate II.  Eversion 
was to 18 degrees and inversion was to 30 degrees.  There was 
no pain on range of motion, and the right ankle was 
nontender.  There was no swelling, effusion, increased warmth 
or heat, redness, abnormal movement or guarding of movement.  
Normal strength was reported.  X-ray examination of the right 
ankle was interpreted as showing no evidence of acute 
abnormality.  X-ray examination of the right knee was 
interpreted as a normal exam.  The examination diagnosis was 
right knee and right ankle condition.  The examiner commented 
that there was insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.  The Board also notes that the same VA 
examiner, at that time of his examination of the veteran's 
right ankle scar in November 1999, also found that any right 
knee or right ankle pain that the veteran experienced could 
not be related to the wound of his right lower extremity.  

As the evidence of record also fails to show that the veteran 
currently has a right knee disability or a right ankle 
disability, his claims of service connection for a right knee 
disability and a right ankle disability must be denied.  The 
Board has considered the veteran's contentions regarding the 
etiology of his claimed right knee disability and right ankle 
disability.  However, as a layman, he is not qualified or 
competent to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Prior to March 1997, 38 
C.F.R. § 3.304(f) provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  Both 
versions of this regulation must be considered in the present 
case since the change in regulation became effective during 
the course of the veteran's appeal.

Under both the old and the new versions of 38 C.F.R. 
§ 3.304(f), if the evidence shows that the veteran engaged in 
combat with the enemy, then the veteran's lay testimony along 
may be sufficient to establish the occurrence of the claimed 
inservice stressor.  In the present case, the record shows 
that the veteran was awarded the Combat Infantryman Badge, 
and the Board finds that the evidence shows that he did in 
fact engage in combat with the enemy.  

Nevertheless, the preponderance of the competent evidence is 
against a finding that the veteran suffers from PTSD at this 
time.  The Board recognizes that a VA social worker opined in 
an April 1995 letter that the veteran suffered from PTSD.  
Moreover, a February 1994 letter from a private clinic refers 
to a 1983 diagnosis of PTSD by a "Dr. Yap."  However, 
comprehensive VA examinations in October 1996 and December 
1999 for the specific purpose of ascertaining whether the 
veteran does in fact suffer from PTSD were both negative.  

The examiner who conducted the October 1996 VA examination 
reported that he did not believe that the veteran met the 
diagnostic criteria for PTSD.  He further commented that it 
was clear that the veteran did not come near the threshold 
requirements for meeting such a diagnosis.  The examiner 
noted a history of marital difficulties and some behavioral 
problems, but a medical diagnosis of PTSD was not made. 

The veteran was examined by a different VA examiner in 
December 1999.  The claims file was available for review.  
The examiner noted in detail the veteran's war zone history, 
including participation in search and destroy missions as 
well as being wounded.  The examiner also noted the history 
of psychiatric complaints since service.  The examiner noted 
that the veteran did not describe any nightmares typical of 
combat veterans and did not describe any other symptoms 
specific to PTSD, such as flash-backs or intrusive thoughts 
about combat.  He also reported that the veteran's 
presentation on examination was not at all consistent with 
PTSD.  Various psychological testing was accomplished.  
Certain test results were considered to be of questionable 
validity due to endorsement of extreme pathological symptoms.  
The veteran's score on the Mississippi PTSD scale was 
reported to be 120 which was above the cutoff score of 107 
suggested for combat-related PTSD.  The examiner commented 
that this scale was easily distorted by patients 
overendorsing pathology.  

The Board stresses that in matters of medical diagnosis, the 
opinions of trained medical professionals must be considered.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
present case, two medical doctors have concluded that the 
veteran does not currently suffer from PTSD.  The 
examinations both recognized the veteran's combat experience.  
The December 1999 examination included special psychological 
testing.  Both examinations included consideration of the 
diagnostic criteria for PTSD.  Nevertheless, both VA 
examiners found that the diagnostic criteria had not been 
met.  The Board finds that the opinions of these VA 
examiners, both of whom are medical doctors, outweighs the 
opinions, apparently by trained social workers, in past 
years.  

In sum, while the record clearly shows that the veteran 
engaged in combat with the enemy, the clear preponderance of 
the competent evidence is against a finding that he currently 
suffers from PTSD.  Without a current disability, there is no 
basis for a grant of service connection. 

Right Ankle Scar

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The Court has held 
that a claim placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim, as opposed to a new claim for increase.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id.

The veteran's scar, residuals of shell fragment wound of the 
right ankle, with retained foreign bodies, may be rated under 
Diagnostic Codes 7803, 7804 and 7805.

Diagnostic Code 7803 provides a 10 percent rating if the scar 
is superficial, poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803. Diagnostic Code 7804 
provides a 10 percent rating for superficial scars that are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Diagnostic Code 7805 allows 
scars to be rated depending on the nature of any limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The Board finds that a compensable rating cannot be assigned 
for the veteran's scar, residuals of a shell fragment wound 
of the right ankle, with retained foreign bodies, under 
Diagnostic Codes 7803 or 7804.  Under Code 7803, a 10 percent 
rating will be assigned for a scar that is superficial, 
poorly nourished, with repeated ulceration.  Under Code 7804, 
a 10 percent rating will be assigned for superficial scars 
that are tender and painful on objective demonstration.  
Neither set of symptoms are demonstrated by the evidence.  
Instead, the September 1996 VA examination report shows that 
the veteran's scar was small, well healed, nontender, and 
negative for any keloid formation or adhesions.  The November 
1999 VA examination report shows that his scar was barely 
discernable and negative for tenderness, adhesion, texture 
abnormalities, ulceration, breakdown, elevation, depression, 
tissue loss, inflammation, edema, keloid formation, 
disfigurement, burns, or sensation abnormalities.  This 
examination report also shows that the veteran was diagnosed 
as having a status post shrapnel wound to the right lower 
medial leg without residual.  

The Board also emphasizes that the remainder of the VA 
records do not show that the veteran received treatment for 
his residuals of a shell fragment wound of the right ankle, 
with retained foreign bodies, and that, at the September 1997 
hearing, the veteran himself testified that the scar on his 
right ankle was not productive of any problems.  As such, the 
Board concludes that the evidence does not show that his 
scar, residuals of a shell fragment wound of the right ankle, 
with retained foreign bodies, has been superficial, poorly 
nourished, with repeated ulceration; or that it has been 
superficial, tender, and painful on objective demonstration.  
Therefore, a compensable rating is not warranted for the 
veteran's scar, residuals of a shell fragment wound of the 
right ankle, with retained foreign bodies, under Diagnostic 
Codes 7803 or 7804.

A compensable evaluation is also unwarranted for the 
veteran's scar, residuals of a shell fragment wound of the 
right ankle, with retained foreign bodies, under Diagnostic 
Code 7805.  In particular, the evidence does not demonstrate 
that this disability has been is productive of any limitation 
of function.  Instead, the November 1999 VA examination 
report specifically shows that he was negative for any 
limitation of function.  Consequently, a compensable 
evaluation is not warranted for the veteran's scar, residuals 
of a shell fragment wound of the right ankle, with retained 
foreign bodies, under Diagnostic Code 7805.

The Board finds that this claim does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The evidence does not show that the 
veteran has been hospitalized frequently for his scar, 
residuals of a shell fragment wound of the right ankle, with 
retained foreign bodies.  In addition, the evidence does not 
show that this disability has caused a marked interference 
with employment.  Therefore, the Board finds that the 
evidence reflects that the overall disability picture has not 
risen to a level which would warrant assigning this 
disability a compensable rating.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.321(b)(1).

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision as to any of the 
issues.


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


